FILE COPY

                                                                             NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                             100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                             April 1, 2015

      Hon. A. Peter Thaddeus Jr.                    Hon. Roger W. Hughes
      121 N. 10th Street                            Adams & Graham
      McAllen, TX 78501                             P. O. Drawer 1429
      * DELIVERED VIA E-MAIL *                      Harlingen, TX 78551-1429
                                                    * DELIVERED VIA E-MAIL *
      Hon. Keith C. Livesay
      517 W. Nolana                                 Hon. Vicente Gonzalez
      Brazos Suites No. 9                           Attorney at Law
      McAllen, TX 78504                             121 North 10th Street
      * DELIVERED VIA E-MAIL *                      McAllen, TX 78501
                                                    * DELIVERED VIA E-MAIL *
      Hon. Frederick J. Castro
      P.O. Box 3745
      McAllen, TX 78504

      Re:       Cause No. 13-12-00787-CV
      Tr.Ct.No. 2011-DCL-05958-I
      Style:    RAMIRO R. ARMENDARIZ v. STATE FARM LLOYDS AND DANIEL
                LONGORIA

      Dear Counsel:

              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:cc
      Enc.
      cc: Hon. J. Rolando Olvera Jr., 445th District Court, Cameron County
           (DELIVERED VIA E-MAIL)
           Hon. Eric Garza, District Clerk (DELIVERED VIA E-MAIL)